DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 18 June 2021 is made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6 are directed to a repeater system for a LPWAN whereas the body of the claims, figures and specification do not disclose a functioning repeater. A repeater is commonly known to repeat RF signals between a base station and a client device. The claims and disclosure are primarily directed to the application of a controller for controlling a RF transmitter and a RF receiver through a switch to a first and second antenna. However, it is not clear from the disclosure the system comprises an antenna or circuits to support communication with the client device. The disclosure does not make clear if one or both of the first and second antenna are to function as the donor antenna to support communication with the remote base station or the client device. A complete understanding of the disclosure is required to evaluate the claimed subject matter. The following rejection interprets the claims are with respect to the donor side circuits of a repeater where the first or second antenna is selected/ controlled for best communication with the base station.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 5, a single “switch” is claimed where, based on the disclosure, two are required to perform two separate functions that are separately controlled by the “controller”.
Claims 2-4 and 6 are also rejected as dependent claims to claims 1 and 5.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both a first switch and second switch as shown in figure 2 and discussed in the specification. However, these switches are separately controlled for different functions.  Further, figures 1-3 depict a transceiver comprising a transit/ receiver switch but not circuits to represent a repeater as is well known in the art. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey et al. US 2007/0117514 in view of Hartung et al. US 2019/0215936.
As to claim 1, Gainey teaches a repeater system for a Low-power wide-area network (LPWAN) (figure 15, paragraph 0048 a base station 1510 communicates with a repeater 1520 for communication with a client 1530) comprising:
 a first antenna and a second antenna that selected to an antenna for transmitting or receiving mode according to a user’s setting (figures 12a, 14 and 15, paragraphs 0043-0045, first 1411 and second directional antenna 1412 and additional antenna are switched into operation using an antenna switch 1413 depending on which antenna has the best signal characteristics; user performs a set up procedure),
 a switch coupled to each of the first antenna and the second antenna (figures 14 and 15, paragraph 0044, the donor side of the repeater comprises an antenna switch 1413 and 1522),
 a RF transmitter connected to the first antenna and the second antenna through the switch, a RF receiver and a controller for controlling the RF transmitter and the RF receiver through switching of the switch (figure 14, paragraph 0044, the repeater comprises a radio frequency front end section 1430, including a second switch Ant A SW to select a transmission signal from transmitter TX or a receive signals to a receive port Rx). 
wherein the first antenna is a dipole antenna having multiple directivities, the second antenna is a directional patch antenna for transmitting and receiving signals in one direction (figures 14 and 15, paragraphs 0048-0049, one of multiple antenna or multiple antenna modules are selected for optimum operation using switch 1522, a first and second antenna comprises a directional patch antenna 1521 and a third antenna per design whether omni or directional; multiple antenna modules include omni (monopole or dipole) or quasi omni-directional antenna for an MIMO environment or system).
Gainey teaches a TDD repeater system but does not explicitly teach a repeater system for a Low power wide area network (LPWAN) or a first dipole antenna.
Hartung teaches an outdoor coachlight or light fixture 1001, 200 which serves as an extender of the pre-existing home licensed or unlicensed WiFi and LPWAN networks or in Wi-Fi using different frequency bands, figures 1 and 9, paragraph 0032 and 0047-0050 and 0058.  Hartung discloses the repeater comprises at least two directional or omni antenna for diversity communication with a wireless access point, such as a home router and a second at least two directional or omni wireless antennas 270 configured for diversity transmission and reception of signals from a wireless client device 400 figures 1, paragraphs 0047, 0048. Hartung discloses the donor and client side antenna are adjusted automatically or by a user to focus the energy in the direction of the wireless router or client device.
Since Hartung also teaches a repeater comprising multiple directional or omni antenna for use in the donor and client side with operation on a Wi-F or LPWAN network, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the repeater of Gaineyto include the antenna options and LPWAN network of Hartung for effective access to the licensed and unlicensed networks.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey et al. US 2007/0117514 and Hartung et al. US 2019/0215936 in view of Tajika et al. WO 2014/126161.
As to claims 2 and 3 with respect to claim 1, Hartung of Gainey modified teaches the first multi antenna (donor) and the second multi antenna (client) antenna are adjustable automatically or by a user to better focus the RF energy in a particular direction, but does not specifically teach
 the controller includes a phase controller for controlling the directivity of the second antenna.
	Tajika teaches a repeater system comprising an antenna control system to enable an optimal orientation point to be maintained between a donor antenna and an adjacent based station at all times, see Abstract. Tajika teaches the repeater comprises an analysis unit, measurement unit, generation unit and phase controller to determine and provide a control signal to phase shifters to the RF signals to/from a donor antenna array to change the orientation of the antenna directional pattern, see Abstract, figure 1.
	Since Tajika also teaches a repeater comprising a phased antenna array, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the automatically focused antenna array of Gainey modified according to the controlled phased donor antenna array of Tajika to control the directivity of the second antenna and maximize the signal strength communicated between the base station and repeater.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are allowed. As to claim 5, the prior art made of record teach a repeater for Low power wide area network comprising a controller for controlling a switch coupled to each of the first antenna and the second antenna and for controlling the RF transmitter and the RF receiver through switching of a switch, see Gainey et al. US 2007/0117514, Hartung et al. US 2019/0215936 and Tajika et al. WO 2014/126161, but do not also teach the combination of the nine method steps as claimed for controlling a repeater system for LPWAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644